                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                           CASE NO. 5:21-CV-039-KDB-DCK

 FOOTCARE MAX, LLC,                                        )
                                                           )
                 Plaintiff,                                )
                                                           )
    v.                                                     )   ORDER
                                                           )
 EDGE MARKETING CORPORATION,                               )
 EDGE MARKETING SALES, and                                 )
 MICHAEL BAKER,                                            )
                                                           )
                 Defendants.                               )
                                                           )

         THIS MATTER IS BEFORE THE COURT on the parties’ “Joint To Continue Stay”

(Document No. 11) filed May 4, 2021. This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the motion and the record, the undersigned will grant the motion.

         The Court commends the parties’ and counsel’s efforts to resolve this matter.

         IT IS, THEREFORE, ORDERED that the parties’ “Joint To Continue Stay” (Document

No. 11) is GRANTED. This matter is STAYED through May 21, 2021.

         IT IS FURTHER ORDERED that the parties shall file a Notice Of Settlement, or a

Certificate of Initial Attorney’s Conference pursuant to Local Rule 16.1, on or before May 25,

2021.

         SO ORDERED.
                                     Signed: May 4, 2021
